DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/29/201 have been fully considered but they are not persuasive. 
The examiner agrees the argument that “predetermined period of time” such as TIMEOFF in [0051] of Ghabra does not teach the amendment, esp. the limitation of “determining” filed in 7/29/2021. 
However, Fig. 8 of Ghabra teaches that there are two TIME OFF values, TIMEOFF and TIME_OFFPASSIVE.  [0051] further teaches the base station and wireless device turns off for TIMEOFF and TIME_OFFPASSIVE “[a]fter the base station receives the final polling signal 618, it also turns off for the same predetermined period of time (TIME.sub.off) before transmitting a passive signal 810.”
The determining of which TIME_OFF value to use based on receiving the final polling signal 618 would teach “to determine a timing separation of transmit and receive windows of the sensor node at a low-energy non-communicative state after the transmit window, and to determine at the communicative state [[for]] a separate receive window for receiving communications based on a timing of receiving the communication from the wireless device of the sensor node.”
For detailed discussion see rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 5, 9, 11-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over NORAIR; JOHN PETER et al. US PGPUB 20110074552 A1 in view of GHABRA; Riad US PGPUB 20150296348 A1.

A system for providing a wireless asymmetric network architecture, comprising: 
a first hub having a wireless control device (Fig. 1, 120) that is configured to control communications and power consumption (¶0015) in the wireless asymmetric network architecture; (¶0006, RFID and the reader)  and 
a first plurality of sensor nodes (Fig. 1(a) 110) each having at least one sensor and a wireless device with a transmitter and a receiver to enable bi-directional communications (Fig. 3) with the wireless control device of the first hub in the wireless asymmetric network architecture, (Fig. 1(a), 120) 
wherein the wireless control device is configured 
to receive a communication from a wireless device of a sensor node or from a second hub (¶0071. Reader 120 communicates with one or more of devices 110 wirelessly in order to read or write information from the one or more devices 110.) and 
wherein the first hub is powered by a mains electrical source (Fig. 2, power source 222, (¶0077, power source 222, which can be a battery in the case of a handheld device or may be a coupling to an external power source such as a stationary reader. ) and the first plurality of sensor nodes are each powered by a battery source to form the wireless asymmetric network architecture. (Fig. 3, Battery). 
Norair does not teach 
wherein the wireless control device is configured to 
determine a scheduled timing of operating each sensor node at a communicative state during a transmit window for transmitting communications, to determine a timing separation of transmit and receive windows of the sensor node at a low-energy non-communicative state after the transmit window, and to determine at the communicative state a separate receive window for receiving communications based on a timing of receiving the communication from the wireless device of the 
However, Ghabra teaches
wherein the wireless control device is configured 
to determine a scheduled timing of operating each sensor node at a communicative state during a transmit window for transmitting communications, (Fig. 6 wireless device transmitting window in TIME_PACKET_POLL  is different from the transmit window in Fig. 8 TX_ON_PASSIVE.  The base station determined that the transmit window duration changed because “The wireless device 12 and the base station 14, 16 are now synchronized and begin communicating passively, at time (t.sub.4).” See [0051]) 
to determine a timing separation of transmit and receive windows of the sensor node at a low-energy non-communicative state after the transmit window, (Fig. 8, the timing separation between RX 710 and TX 810 is TIME_OFF,  after synchronization at T4, the timing separation between TX 810 and RX 812 is TIME_OFF_PASSIVE.  See [0051] these scheduled timings were determined because ““The wireless device 12 and the base station 14, 16 are now synchronized and begin communicating passively, at time (t.sub.4).”) 
to determine at the communicative state a separate receive window for receiving communications based on a timing of receiving the communication from the wireless device of the sensor node (Fig. 8, the RX 710 duration is RX_ONpoll, and the RX 812 is RX_ONpassive, the scheduled timing changes based on the communication of response message 810 from wireless device.  See [0051] “The wireless device 12 and the base station 14, 16 are now synchronized and begin communicating passively,”  The determination of beginning communicating passively changes the scheduled timing of receiving window)  or from the second hub to reduce power consumption of the wireless devices of the first plurality of sensor nodes, (¶0060. The presently disclosed polling method repeatedly turns off the wireless device during polling to extend the charge of the battery of the wireless device.)


Regarding claim 2. Norair and Ghabra teaches The system of claim 1, and Norair teaches
wherein the first hub to transmit periodic communications to the first plurality of sensor nodes to reduce power consumption of the wireless devices of the first plurality of sensor nodes.  (¶0005, The reader, then, periodically polls the tags within its range.)

Regarding claim 4. Norair and Ghabra teaches The system of claim 1, and Norair teaches 
wherein at least one sensor node transitions from the low-energy non-communicative state to the communicative state upon receiving a communication from the hub or a sensor node.  (Fig. 8(b), see ¶0165, device 110 transitions to detect wakeup 854 where device 110 checks for the presence of wakeup packet 1300) 

Regarding claim 5. Norair and Ghabra teaches The system of claim 1, and Norair teaches
wherein at least one sensor node transitions from the low-energy non-communicative state to the communicative state upon receiving a communication from the hub or a sensor node.  (Fig. 8(b), see ¶0165, device 110 transitions to detect wakeup 854 where device 110 checks for the presence of wakeup packet 1300) 



Regarding claim 11. Norair and Ghabra teaches The system of claim 1, and Norair teaches wherein the wireless asymmetric network architecture comprises a wireless tree asymmetric network architecture or a wireless tree and mesh asymmetric network architecture. (¶0112, A tree topology can be formed …) 

Regarding claim 12. Norair and Ghabra teaches The system of claim 1, and Norair teaches wherein each sensor node operates at a first power consumption level for the low-energy non-communicative state.  (¶0124, an idle state may be defined as the base state for a particular regime. In the endpoint regime, for example, the base state may be a sleep state.) 

Regarding claim 13. Norair and Ghabra teaches The system of claim 11, and Norair teaches wherein each sensor node operates at a second power consumption level for the communicative state, wherein the second power consumption level has more power consumption than the first power consumption level. (Fig. 8(b) and 8(c)). 

Regarding claim 14. Noair teaches An apparatus for providing a wireless asymmetric network architecture, comprising: 
a memory for storing instructions; one or more processing units to execute instructions to establish and control communications in the wireless asymmetric network architecture; and radio frequency (RF) circuitry to transmit and receive communications in the wireless asymmetric network 
wherein the one or more processing units are configured to receive a communication from a wireless device of a sensor node or from another apparatus (Fig. 1(b))  and 
wherein the apparatus is powered by a mains electrical source  (Fig. 2, power source 222, (¶0077, power source 222, which can be a battery in the case of a handheld device or may be a coupling to an external power source such as a stationary reader. ) and the first plurality of sensor nodes are each powered by a battery source to form the wireless asymmetric network architecture. (Fig. 3, Battery).
Norair does not teach 
wherein the wireless control device is configured to 
determine a scheduled timing of operating each sensor node at a communicative state during a transmit window for transmitting communications, to determine a timing separation of transmit and receive windows of the sensor node at a low-energy non-communicative state after the transmit window, and to determine at the communicative state a separate receive window for receiving communications based on a timing of receiving the communication from the wireless device of the sensor node or from the second hub to reduce power consumption of the wireless devices of the first plurality of sensor nodes, 
However, Ghabra teaches
wherein the wireless control device is configured 
to determine a scheduled timing of operating each sensor node at a communicative state during a transmit window for transmitting communications, (Fig. 6 wireless device transmitting window in TIME_PACKET_POLL  is different from the transmit window in Fig. 8 TX_ON_PASSIVE.  The base station 
to determine a timing separation of transmit and receive windows of the sensor node at a low-energy non-communicative state after the transmit window, (Fig. 8, the timing separation between RX 710 and TX 810 is TIME_OFF,  after synchronization at T4, the timing separation between TX 810 and RX 812 is TIME_OFF_PASSIVE.  See [0051] these scheduled timings were determined because ““The wireless device 12 and the base station 14, 16 are now synchronized and begin communicating passively, at time (t.sub.4).”) 
to determine at the communicative state a separate receive window for receiving communications based on a timing of receiving the communication from the wireless device of the sensor node (Fig. 8, the RX 710 duration is RX_ONpoll, and the RX 812 is RX_ONpassive, the scheduled timing changes based on the communication of response message 810 from wireless device.  See [0051] “The wireless device 12 and the base station 14, 16 are now synchronized and begin communicating passively,”  The determination of beginning communicating passively changes the scheduled timing of receiving window)  or from the second hub to reduce power consumption of the wireless devices of the first plurality of sensor nodes, (¶0060. The presently disclosed polling method repeatedly turns off the wireless device during polling to extend the charge of the battery of the wireless device.)
Norair and Ghabra are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Norair with the technique of more frequent sleep period in Ghabra in order to extend the charge of the battery of the wireless device. 

Regarding claim 15. Norair and Ghabra teaches The apparatus of claim 14, and Norair teaches 


Regarding claim 16. Norair and Ghabra teaches The apparatus of claim 14, and Norair teaches wherein at least one sensor node transitions from the low-energy non-communicative state to the communicative state upon receiving a communication from the apparatus or a sensor node. (Fig. 8(b)) 

Regarding claim 17. Norair teaches  A sensor node for a wireless asymmetric network architecture, comprising: at least one sensor; a memory for storing instructions; processing logic coupled to the memory and the at least one sensor, the processing logic to execute instructions for processing data received from the at least one sensor and for processing communications for the sensor node; and radio frequency (RF) circuitry coupled to the processing logic, the RF circuitry includes transmitter and receiver functionality to transmit communications to a hub and to receive communications from the hub in the wireless asymmetric network architecture,  (Fig. 1(b), Fig. 2 and 3) 
wherein the processing logic is configured to execute instructions to receive a first communication from the hub or to transmit a second communication to the hub ((¶0071. Reader 120 communicates with one or more of devices 110 wirelessly in order to read or write information from the one or more devices 110.)) and 
wherein the hub is powered by a mains electrical source  (Fig. 2, power source 222, (¶0077, power source 222, which can be a battery in the case of a handheld device or may be a coupling to an external power source such as a stationary reader. ) and the first plurality of sensor nodes are each powered by a battery source to form the wireless asymmetric network architecture. (Fig. 3, Battery). 
Norair does not teach 

determine a scheduled timing of operating each sensor node at a communicative state during a transmit window for transmitting communications, to determine a timing separation of transmit and receive windows of the sensor node at a low-energy non-communicative state after the transmit window, and to determine at the communicative state a separate receive window for receiving communications based on a timing of receiving the communication from the wireless device of the sensor node or from the second hub to reduce power consumption of the wireless devices of the first plurality of sensor nodes, 
However, Ghabra teaches
wherein the wireless control device is configured 
to determine a scheduled timing of operating each sensor node at a communicative state during a transmit window for transmitting communications, (Fig. 6 wireless device transmitting window in TIME_PACKET_POLL  is different from the transmit window in Fig. 8 TX_ON_PASSIVE.  The base station determined that the transmit window duration changed because “The wireless device 12 and the base station 14, 16 are now synchronized and begin communicating passively, at time (t.sub.4).” See [0051]) 
to determine a timing separation of transmit and receive windows of the sensor node at a low-energy non-communicative state after the transmit window, (Fig. 8, the timing separation between RX 710 and TX 810 is TIME_OFF,  after synchronization at T4, the timing separation between TX 810 and RX 812 is TIME_OFF_PASSIVE.  See [0051] these scheduled timings were determined because ““The wireless device 12 and the base station 14, 16 are now synchronized and begin communicating passively, at time (t.sub.4).”) 
to determine at the communicative state a separate receive window for receiving communications based on a timing of receiving the communication from the wireless device of the sensor node (Fig. 8, the RX 710 duration is RX_ONpoll, and the RX 812 is RX_ONpassive, the scheduled 
Norair and Ghabra are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Norair with the technique of more frequent sleep period in Ghabra in order to extend the charge of the battery of the wireless device. 

Regarding claim 18. Norair and Ghabra teaches The sensor node of claim 17, and Norair wherein the sensor node to receive periodic communications from the hub to reduce power consumption.  (¶0005, The reader, then, periodically polls the tags within its range.)

Regarding claim 20. Norair and Ghabra teaches The sensor node of claim 17, and Norair teaches wherein the sensor node transitions from the low-energy non-communicative state to the communicative state upon receiving a communication.  ((Fig. 8(b), see ¶0165, device 110 transitions to detect wakeup 854 where device 110 checks for the presence of wakeup packet 1300) 

Regarding claim 23. Norair and Ghabra The sensor node of claim 17, and Ghabra teach wherein the sensor node operates at a frequency of ultra-wide-band (UWB) for the communicative state. (¶0025, a condition also enables the transceiver 32 to transmit and receive signals at an ultra-wide band (UWB) bandwidth of at least 500 MHz.)

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norair and Bhabra as applied to claim 1 above, and further in view of Liao; Ning et al. US PGPUB 20100267407 A1. 

Regarding claim 6. Norair and Ghabra teaches The system of claim 5, but it does not teach 
wherein the at least one sensor node transitions from the communicative state for localization to the low-energy non-communicative state upon completing localization.
However, Liao teaches wherein the at least one sensor node transitions from the communicative state for localization to the low-energy non-communicative state upon completing localization. (¶0006)
in order to keep the maximum sleep cycle period of each MS to guarantee the QoS requirement and to efficiently utilize the system bandwidth.(abstract) 
Liao and Norair are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to modify the method in Norair with the technique of sleep time scheduling in Liao in order to in order to keep the maximum sleep cycle period of each MS to guarantee the QoS requirement and to efficiently utilize the system bandwidth. 

Regarding claim 19. Norair and Ghabra teaches The sensor node of claim 17, but it does not teach 
wherein the processing logic is configured to provide instructions for determining a scheduled timing of a transmit window of the transmitter and a receive window of the receiver for the sensor node based on a timing of receiving a communication from each wireless device of the first plurality of sensor nodes. 

in order to keep the maximum sleep cycle period of each MS to guarantee the QoS requirement and to efficiently utilize the system bandwidth.(abstract) 
Liao and Norair are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to modify the method in Norair with the technique of sleep time scheduling in Liao in order to in order to keep the maximum sleep cycle period of each MS to guarantee the QoS requirement and to efficiently utilize the system bandwidth. 

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Norair and Ghabra as applied to claims 1 and 17 above, and further in view of Swedlow; David B. et al. US Patent 5746697 A 
Regarding claim 7. Norair and Ghabra teaches The system of claim 1, but it does not teach 
wherein at least one sensor node operates at a first clock frequency for the low-energy non-communicative state and a second clock frequency for the communicative state. 
	However, Swedlow teaches 
wherein at least one sensor node operates at a first clock frequency for the low-energy non-communicative state and a second clock frequency for the communicative state.  (col 4, lines 35-40) in 
Norair and Swedlow are analogous art in the same field of endeavor of sensor communication.  It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to modify the system in Norair with the technique of low clock frequency sleep mode in Swedlow in order to improve device reaction time.
Regarding claim 21. Norair and Ghabra Liao teaches The sensor node of claim 17, but they don’t teach wherein the sensor node operates at a first clock frequency for the low-energy communicative state and a second clock frequency for the communicative state. 
However, Swedlow teaches 
wherein at least one sensor node operates at a first clock frequency for the low-energy non-communicative state and a second clock frequency for the communicative state.  (col 4, lines 35-40) in order to improve device reaction time by operating the device in a continuous monitoring mode (col 1, line 27-30)
Norair and Swedlow are analogous art in the same field of endeavor of sensor communication.  It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to modify the system in Norair with the technique of low clock frequency sleep mode in Swedlow in order to improve device reaction time.
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Norair and Ghabra  as applied to claims 1 and 17 above, and further in view of KWON; Hyuk-choon et al. US PGPUB  20110070842 A1 .
Regarding claim 8. Norair and Ghabra teaches The system of claim 1, but it does not teach 

	However, Kwon teaches 
wherein at least one sensor node operates at a frequency of approximately 2.4 GHz or 5 GHz for the communicative state ()¶0058) and a frequency of approximately 900 MHz or 2.4 GHz for the low-energy non-communicative state. (¶0069) 
in order to improve channel performance by using multi-frequency communication.  (*¶0005)
Norair and Kwon are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to modify  the system in Norair with the technique of multi-carrier communication in Kwon in order to improve channel performance. 

Regarding claim 22. Norair and Ghabra teaches The sensor node of claim 17, but it does not teach 
 wherein the sensor node operates at a frequency of approximately 2.4 GHz or 5 GHz for the communicative state and a frequency of approximately 900 MHz or 2.4 GHz for the low-energy non-communicative state. 
However, Kwon teaches 
wherein at least one sensor node operates at a frequency of approximately 2.4 GHz or 5 GHz for the communicative state ()¶0058) and a frequency of approximately 900 MHz or 2.4 GHz for the low-energy non-communicative state. (¶0069) 
in order to improve channel performance by using multi-frequency communication.  (*¶0005)
. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/Mehmood B. Khan/               Primary Examiner, Art Unit 2468